Citation Nr: 0910463	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-30 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Louis, Missouri


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran apparently had active service from January 1952 
to January 1954.  He died in 1997.  The appellant seeks 
benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO decision that 
denied the appellant's claim of entitlement to nonservice-
connected burial benefits.  


FINDINGS OF FACT

1.  The Veteran died and was buried in December 1997.  

2.  The appellant filed an application for nonservice-
connected VA burial benefits in September 2005.  


CONCLUSION OF LAW

There is no legal entitlement to VA burial benefits.  38 
U.S.C.A. §§ 2302(a), 2304 (West 2002); 38 C.F.R. §§ 3.1600, 
3.1601 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002), is applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  
Accordingly, the Board finds no prejudice toward the 
appellant in proceeding with the adjudication of her claim.

Analysis

With respect to burial benefits, a burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a veteran and the expense of transporting 
the body to the place of burial.  38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600 (2007).  If a veteran dies as a result of a 
service- connected disability or disabilities, certain burial 
benefits may be paid.  38 C.F.R. § 3.1600(a).
 
If a veteran's death is not service-connected, entitlement is 
based upon the following conditions:  (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State.  
38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while "properly 
hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c).  

Applications for payments of burial and funeral expenses must 
be filed within two years after the burial or permanent 
cremation of the veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 
3.1601(a).  

The appellant filed an application for burial benefits in 
September 2005.  She reported that the Veteran died and was 
apparently buried in December 2007.  She indicated that a 
burial plot was paid for in December 1997.  

The Board notes that the RO received the appellant's 
application for burial benefits in September 2005, well over 
7 years after the Veteran's burial.  See 38 C.F.R. 
§ 3.1601(a).  As the appellant did not timely file the 
application for burial benefits within two years of the 
Veteran's burial as required by statute and regulation, VA is 
expressly precluded by law from paying the Veteran's burial 
expenses.  

The appellant contends that she went to a VA representative 
at the Sullivan, Missouri City Hall, within one month of the 
Veteran's death, and that he told her that she was not 
eligible for any benefits from the VA.  She argues that she 
was misled by the representative and that she was not fully 
informed of her benefits.  

The Board notes that in the September 2006 statement of the 
case, the RO reported that VA did not have a representative 
in Sullivan, Missouri and that it appeared that appellant may 
have consulted with a member of the Missouri Veterans 
Commission.  

The Board observes that the law is clear that an application 
for the benefit the appellant now seeks must be filed within 
the time frame allotted by law as discussed above.  The Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been observed that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)].  

In a case such as this, where the law, and not the evidence, 
is dispositive of the issue before the Board, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the appellant's 
claim for VA burial benefits is denied.



ORDER

Entitlement to nonservice-connected burial benefits is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


